                          Case 1:18-cr-00217-KMW Document 188 Filed 11/15/19 Page 1 of 1

                                                 8 RAF'MAN & ASSOC IATES,             ;'i'~-~ =================:::::;i
  lo)                                     I\)'             ATTORNEYS AT LAW             USDSSDNY


                                     1~
        r;=,   rr1   rs   n 'vi 17   1~              767 THIRD AVENUE, 26TH FLOOR       DOCUMENT

  LJ\\[_;v~~-suzo:                                      NEW YORK, NEW YORK 10017

                                                       TELEPHONE : (212) 750-7800

                                                        FACSIMILE : (212) 750-3906
                                                                                        ELECTRONICALLY FILED
                                                                                        DOC #: _ _ __ _ _ _
   CHAMB,Jl5 OF- f,'M8/\ M . WOOD
         U.S.0.,1.-5.0.N .Y.                        E-MAIL : ATTORNEYS@BRAFLAW.COM      DATE FILED:           /1 :::r/11
                                                                                                           l1 ,    ,
BENJAMIN BRAFMAN
                                                                                                          ANDREA L. ZELLAN
  MARK M. BAKER                                                                                           JOSHUA D. KIRSHNER
   OF COUNSEL
                                                                                                            JACOB KAPLAN
MARC A . AGNIFILO
                                                                                                           TENY R. GERAGOS
   OF COUNSEL
                                                                                                            ADM ITTED IN NY & CA

                                                                                                             STUART GOLD




                                                                                November 15, 2019
         VIAECF
         Honorable Kimba M. Wood
         United States District Court
         Southern District of New York
         500 Pearl Street                                                             MEMO ENDORSED
         New York, NY 10007

                                                   Re: United States v. Goldstein, 18 CR 217 (KMW)

         Dear Judge Wood:

                 As part of the bail conditions in the above-referenced case, Dr. Jeff Goldstein's travel was
         limited to the Southern and Eastern Districts ofNew York and the District ofNew Jersey. We now
         write the Court requesting a modification of these travel restrictions to allow Dr. Goldstein to travell (.;,r"'--"'-t-e6.
         to and from the District of Maine from November 27th - December l5t, 2019 to spend the                         J      KM W
         Thanksgiving holiday with family. Dr. Goldstein will provide his itinerary to Pretrial Services in
         advance of his trip.

                We have spoken with the Government (AUSA Noah Solowiejczyk) and Pretrial Services
         (Officer Winter Pascual), and both have no objection to our request. Thank you for your
         consideration.

                                                                                Respectfully submitted,
                                                                                     s/
                                                                                Jacob Kaplan

         cc:         AUSA Noah Solowiejczyk (via ECF)                                            JI- I? -(CJ
                     Pretrial Services Officer Winter Pascual (via email)              SO ORDERED, N.Y., N.Y;

                                                                                      l~rn      ~wrJ
                                                                                       KIMBAM;WOOD .
                                                                                               \l S.DJ.
